Citation Nr: 0324015	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury, to include periostitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida (FL), that denied the veteran's 
claim of entitlement to service connection for the residuals 
of a left leg injury, to include periostitis (which the RO 
characterized as periostitis, left tibia (claimed as a left 
leg injury)).  The veteran has perfected a timely appeal.  A 
Travel Board hearing was held before the undersigned Veterans 
Law Judge in January 2001.  In an April 2001 decision, the 
Board remanded this claim for additional development and it 
subsequently was returned to the Board.

It is noted that, in a rating decision issued in November 
2002, the RO denied, in pertinent part, the veteran's claim 
of entitlement to service connection for residuals of a left 
leg injury, to include periostitis (which the RO 
characterized as status-post open laceration of anterior mid-
shaft tibia with resultant cellulitis and periostitis, 
resolved).


FINDING OF FACT

The residuals of a left leg injury, to include periostitis, 
were not shown in service and are not related to any incident 
of service.


CONCLUSION OF LAW

The residuals of a left leg injury, to include periostitis, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for the residuals of a left 
leg injury, to include periostitis.  In letters dated in July 
2001 and May 2003, the veteran and his representative were 
informed of VA's obligations to notify and assist claimants 
under the VCAA, and they were notified of what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim.  The veteran and his representative were provided with 
a copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection for the residuals of a left leg injury, to include 
periostitis.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  The veteran has stated in the course of this appeal 
that he does not have any additional medical records.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to service connection for the 
residuals of a left leg injury, to include periostitis, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no pertinent medical history on the report 
that accompanied his entrance physical examination 
accomplished in November 1950.  Clinical evaluation of the 
veteran revealed multiple scars on the right leg, back, neck, 
and buttocks, but was otherwise completely normal.  The 
veteran was found qualified for enlistment.

On outpatient examination at the Infirmary, U.S. Marine Corps 
Recruitment Depot, Parris Island, South Carolina (SC) 
(hereinafter, "Parris Island Infirmary"), accomplished on 
November 6, 1951, the veteran complained of pain and 
inflammation in the left leg.  He stated that he had been 
struck by a wooden plank over the left pre-tibial area 2 
years earlier.  His left ankle had become swollen 2 months 
after this injury but it had subsided spontaneously.  The 
veteran also stated that, in the previous 3 months, he had 
experienced 3 episodes of pain, redness, swelling, and 
lameness of the left leg.  Physical examination of the 
veteran was within normal limits, except for a 6 x 8 
centimeter area of tenderness, redness, and swelling 
surrounding an old scar on the left pre-tibial area.  X-rays 
were obtained and interpreted as showing cortical thickening 
of the left tibia.  The diagnosis was undetermined (recurrent 
infection, left pre-tibial area), and it was noted that this 
condition had existed prior to enlistment.

The veteran was admitted to the U.S. Naval Hospital, 
Beaufort, SC (hereinafter, "USNH Beaufort"), on November 6, 
1951, with a complaint of 2 weeks' of shin bone soreness, and 
remained hospitalized at this facility until November 19, 
1951.  On admission, it was noted that the veteran had 
developed soreness over the anterior tibial surface of the 
left leg 2 weeks prior to his admission, with edema occurring 
1 week later and then erythema with associated fever.  It 
also was noted that the veteran had been injured 11/2 years 
earlier when a piece of timber had struck the area of 
soreness, followed by ankle swelling which later healed.  
Physical examination of the veteran revealed that he was in 
moderate discomfort and there was an area of edema over the 
left pre-tibial area with marked hyperemia and tenderness.  
The impressions on admission were osteomyelitis, periostitis, 
and cellulitis.  During the veteran's hospital stay, it was 
noted that much of his edema and erythema had subsided on 
November 8, 1951.  The veteran was afebrile on November 15, 
1951, with all edema and tenderness over the left pre-tibial 
area having subsided.  The impression was periostitis, 
etiology unknown.  On November 19, 1951, at the time the 
veteran was discharged from this facility, the diagnosis was 
changed to periostitis, left tibia, and he was discharged 
after being found fit for duty.

At the veteran's separation physical examination accomplished 
in September 1954, clinical evaluation of the veteran was 
entirely within normal limits, no defects were noted, and he 
was found qualified for discharge.  A copy of the medical 
history report prepared at the time of the veteran's 
separation from service was not available for review.

On VA outpatient examination accomplished at the VA Medical 
Center in Tampa, FL, on March 5, 1999, the veteran complained 
of intermittent pain in his left lower extremity.  The nurse 
practitioner's assessment was altered comfort.  When seen by 
a VA examiner later that same day, the veteran reported a 
remote history of left lower extremity trauma in 1952 which 
had been associated with osteomyelitis of the left tibia.  
The veteran stated that, although he was having no difficulty 
overall, he was experiencing some discomfort over the left 
shin.  Physical examination of the veteran's left shin 
revealed some varicosities but no tenderness.  No further 
assessment or impressions were provided.

In a statement received at the RO in October 1999, the 
veteran stated that he had continued to experience soreness 
and slight swelling in his left leg since his separation from 
service.  His left leg symptoms required rest and elevation.  
He stated further that it would be impossible for him to 
obtain certain post-service medical records because his 
treating physicians were deceased.  Finally, the veteran 
stated that, although he had worked and then retired from his 
post-service employment, his leg still bothered him 
periodically.

In the currently appealed rating decision issued in March 
2000, the RO denied the veteran's claim of entitlement to 
service connection for the residuals of a left leg injury, to 
include periostitis, because it concluded that this 
disability had existed prior to service.  The RO based this 
conclusion on the veteran's reported medical history of a 
pre-service injury to the left tibial area provided at the 
time of his examination at the Parris Island Infirmary and 
his admission to USNH Beaufort on November 6, 1951.

In a Notice of Disagreement received at the RO in March 2000, 
the veteran stated that his left leg injury had not pre-
existed service.  He also provided details of an in-service 
injury to his left lower extremity during service in which he 
stated that he had tripped over an open filing cabinet 
drawer, striking the corner of the cabinet and severely 
injuring his left leg.  

At the veteran's Travel Board hearing held before the 
undersigned Veterans Law Judge in January 2001, the veteran 
testified that he had been told by his private physician to 
report to the base infirmary following an in-service accident 
where he had hit an open filing cabinet drawer with his left 
leg.  He disputed the RO's conclusion in its March 2000 
rating decision that a left leg injury had pre-existed 
service.  Instead, the veteran testified that he had injured 
his left leg during service on or about November 1951 after 
he tripped over an open file cabinet drawer and cut his lower 
left leg open.  The veteran testified further that certain of 
his private post-service medical records were not available 
because his private treating physicians had died.

In a letter received at the RO in August 2001, the veteran 
stated that he had no further information to submit in 
support of his claim.

On VA (fee-based) outpatient bones examination accomplished 
at Bohica Orthopedics, Ormond Beach, Florida, in August 2002, 
the veteran complained of a "heavy feeling associated with 
[an] increase in activity levels" in the left lower 
extremity but he stated that he did not predominantly have 
pain.  The veteran provided a medical history that included 
an in-service open laceration to the anterior mid-shaft of 
the tibia left lower extremity when he slipped and ran in to 
the corner of a piece of furniture.  He stated that he was 
initially treated with wound debridement and developed 
cellulitis over the anterior mid-shaft of the tibia with 
ascending streaking lymphangitis.  He also stated that he had 
lost no time off work due to his left lower extremity trauma.  
His left lower extremity felt weak and full while doing yard 
work and household activities that required standing for 
protracted periods of time.  It was noted that the veteran 
had no significant prior orthopedic history for left lower 
extremity trauma, except for what had been acquired during 
service.  The examiner stated that he had reviewed the 
veteran's claims file.  Physical examination of the veteran's 
left lower extremity revealed extensive varicosities from his 
ankle to the posterior portion of the thigh, no evidence of 
gross breakdown, negative gross swelling along the anterior 
tibial shaft, and the reported prior open wound scar was not 
evident or visible over the anterior tibial shaft.  No gross 
pain to palpation was noted along the whole course of the 
veteran's tibial shaft.  X-rays of the left tibia were 
obtained and interpreted to reveal no evidence of periosteal 
bone formation, no acute fracture or dislocation, and the 
examiner interpreted them as revealing a negative tibia x-
ray.  The examiner's impressions included status-post open 
laceration of anterior mid-shaft tibia with resultant 
cellulitis and periostitis resolved.  

After providing his impressions, the examiner who conducted 
the veteran's VA (fee-based) bones examination in August 2002 
commented that, with a reasonable degree of medical 
probability, the veteran's open laceration with associated 
cellulitis and transient periostitis had been treated with 
antibiotics and medical management in the service and had 
been resolved without any significant residuals.  The 
examiner noted that the veteran's x-rays did not document any 
persistent osteomyelitis or periostitis and his predominant 
disabilities were vascular in nature.  Finally, the examiner 
concluded that the veteran's current symptomatology was 
indicative of an early form of claudication associated with 
vascular insufficiency and that this was a stand alone entity 
secondary to aging and was not related to the (reported) in-
service trauma to the left leg with associated cellulitis and 
periostitis that subsequently was resolved without residuals.

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for the residuals of a left 
leg injury, to include periostitis (which it characterized as 
status-post open laceration of the anterior mid-shaft tibia 
with resultant cellulitis and periostitis, resolved) in a 
rating decision issued in November 2002 .  In that decision, 
the RO correctly noted that, although it had concluded in 
March 2000 that the veteran's left leg injury had pre-existed 
service, clinical evaluation of the veteran at the time of 
his enlistment physical examination in November 1950 had, in 
fact, been completely normal.  Therefore, the issue of 
aggravation of a pre-service left leg injury was moot and was 
not for consideration by VA.  

In an Appellant's Brief filed on the veteran's behalf by his 
service representative in August 2003, it was contended that 
the veteran's VA (fee-based) bones examination accomplished 
in August 2002 had not complied with the terms of the Board's 
April 2001 remand of this claim.


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred the residuals of a left 
leg injury, to include periostitis, during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the evidence is against the 
veteran's claim of entitlement to service connection for the 
residuals of a left leg injury, to include periostitis.  As 
noted above, the examiner who conducted the veteran's 
enlistment physical examination in November 1950 made 
specific findings as to body marks or scars and did not note 
any marks on the veteran's left leg.  The rest of the 
veteran's enlistment physical examination was entirely 
normal.  In this regard, it is noted that the veteran does 
not contend that he had a pre-service left leg injury that 
was aggravated by service.  It is also noted that, at his 
Travel Board hearing in January 2001, the veteran 
specifically denied reporting a medical history that included 
a pre-service left leg injury when examined in November 1951.  
A detailed review of the veteran's service medical records 
indicates that the veteran was hospitalized during service 
for periostitis of the left tibia and this condition was 
acute, transitory, and completely resolved with in-service 
treatment.  Further, the examiner who conducted the veteran's 
discharge physical examination in September 1954 found him 
completely normal on clinical evaluation.  More importantly 
for purposes of this decision, the VA (fee-based) examiner 
who conducted the veteran's August 2002 bones examination 
concluded that the veteran's residuals of a left leg injury, 
to include periostitis, had been treated and resolved during 
service without any significant residuals.  This examiner 
also specifically ruled out any relationship between the 
veteran's in-service left leg injury and his current 
symptomatology, which this examiner interpreted as a 
secondary condition of aging.

The Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this regard, the veteran 
has maintained that he sustained a left leg injury during 
service after tripping over or colliding with an open file 
cabinet door and that he developed residuals of a left leg 
injury, to include periostitis, as a result of this in-
service injury.  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, as the veteran 
lacks such training and knowledge, he is not competent to 
render an opinion regarding the diagnosis or onset of the 
residuals of a left leg injury, to include periostitis.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to service connection for the residuals of a left 
leg injury, to include periostitis.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  The appeal is denied.


ORDER

Entitlement to service connection for the residuals of a left 
leg injury, to include periostitis, is denied.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

